Exhibit 10.3

 

SECOND AMENDMENT OF AGREEMENTS OF SALE

 

This Second Amendment of Agreements of Sale (“Amendment”) is entered into as of
August 4, 2006, by and among College Park Investments, LLC (“Buyer”) and each of
University Commons-East Lansing, Ltd., Capstone Commons-Athens, Ltd., University
Commons-Baton Rouge, Ltd., University Commons-Bloomington, IN., Ltd., University
Commons-Columbia, S.C., L.P., University Commons-Eugene, OR., Ltd., University
Commons-Lexington, KY., Ltd., University Commons-Ohio, Ltd., University
Commons-Starkville, Ltd., University Commons-Tuscaloosa, Ltd., University
Commons-Urbana, IL., Ltd. (collectively, “Sellers”, and each a “Seller”).

 

In consideration of the mutual agreements herein set forth, the parties hereto,
intending to be legally bound and to bind their successors and assigns, agree as
follows.

 

1.             Background.  Sellers and Buyer entered into eleven (11) separate
Agreements of Sale, each dated June 5, 2006, each of which was amended by a
certain First Amendment of Agreements of Sale and Deposit and Escrow Agreement,
dated as of July 27, 2006 (collectively, “Agreements of Sale”) with respect to
certain Properties identified in Exhibit “A” hereto, each of which Property is
more particularly described in each Agreement of Sale.  Capitalized terms used
but not defined herein have the meanings set forth in the Agreements of Sale.

 

2.             Amendment.  (A)  Each Agreement of Sale is hereby amended as
follows:

 

(i)            Section 11.2 of each Agreement of Sale is hereby deleted in its
entirety and replaced with the following:  “Closing shall be held at 10:00 A.M.
prevailing local time on the date (the “Closing Date”) which shall be October 2,
2006, or such date as is mutually agreed upon by the parties.”

 

(ii)           Section 4.5 of those certain Agreements of Sale that are
identified in Exhibit “B” hereto are hereby amended by adding thereto the
relevant Section 4.5 (F) from Exhibit “B”.

 

3.             Ratification.  As hereby amended, the Agreements of Sale are
hereby ratified and confirmed by the parties.  In the case of any
inconsistencies between the terms and conditions contained in the Agreements of
Sale and the terms and conditions contained in this Amendment, the terms and
conditions contained in this Amendment shall control.

 

4.             Counterparts.  This Amendment may be executed by the parties in
separate counterparts, which, when delivered by the parties, shall constitute
one instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Sellers have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

BUYER:

 

 

 

College Park Investments, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

Name: John Ferer

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

Capstone Commons-Athens, Ltd., an Alabama limited
partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

University Commons-Baton Rouge, Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

University Commons-Bloomington, IN., Ltd., an
Alabama limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

2

--------------------------------------------------------------------------------


 

 

University Commons, Columbia, S.C., L.P., an
Alabama limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-East Lansing, Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-Eugene, OR., Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-Lexington, KY., Ltd., an
Alabama limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

3

--------------------------------------------------------------------------------


 

 

University Commons-Ohio, Ltd., an Alabama limited
partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-Starkville, Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-Tuscaloosa, Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

University Commons-Urbana, IL., Ltd., an Alabama
limited partnership

 

 

 

By:

Capstone Development Corp., an Alabama
corporation, its sole general partner

 

 

 

 

 

By:

/s/ Rob Howland

 

 

 

 

Name: Rob Howland

 

 

 

Title: Senior Vice President

 

 

4

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Property

 

Seller

 

 

 

Capstone Commons Apartments
2501 Abbott Road East
Lansing, MI 48823-1415

 

University Commons-East Lansing, Ltd.

 

 

 

University Commons Athens
1000 Lakeside Drive
Athens, GA 30605

 

Capstone Commons-Athens, Ltd

 

 

 

University Commons Baton Rouge
4600 Burbank Drive
Baton Rouge, LA 70820

 

University Commons-Baton Rouge, Ltd.

 

 

 

University Commons Bloomington
1150 Clarizz Boulevard
Bloomington, IN 47401

 

University Commons-Bloomington, IN., Ltd.

 

 

 

University Commons Columbia
800 Alexander Road
Cayce, SC 29033

 

University Commons-Columbia, S.C., L.P.

 

 

 

University Commons Eugene
90 Commons Drive
Eugene, OR 97401

 

University Commons-Eugene, OR., Ltd.

 

 

 

University Commons Lexington
845 Red Mile Road
Lexington, KY 40504

 

University Commons-Lexington, KY., Ltd.

 

 

 

University Commons Oxford
5262 Brown Road
Oxford, OH 45056

 

University Commons-Ohio, Ltd.

 

 

 

University Commons Starkville
1000 Campus View Drive
Starkville, MS 39759

 

University Commons-Starkville, Ltd.

 

 

 

University Commons Tuscaloosa
301 Helen Keller Blvd.
Tuscaloosa, AL 35404

 

University Commons-Tuscaloosa, Ltd.

 

 

 

University Commons Urbana
1321 Lincoln Ave.
Urbana, IL 61801

 

University Commons-Urbana, IL., Ltd.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

1.             New section 4.5(F) is hereby added to Agreement of Sale between
Buyer and University Commons - East Lansing, Ltd.:

 

4.5(F) Through the Closing Date, Seller shall use reasonable commercial efforts
to:

 

(i) obtain an estoppel, in the form previously circulated, from Arbor Glen
(adjacent property owner) certifying to Seller and Buyer, among other things,
that Seller is in compliance with a certain ingress/egress easement agreement to
which Arbor Glen is a party and that all monetary obligations under such
agreement; if any, have been satisfied;

 

(ii) obtain and record a partial release of a certain power company easement, in
form reasonably acceptable to Buyer, so that the building on the east side of
the Property no longer encroaches into the easement area; and

 

(iii) cause the Title Insurance Company to remove as an exception from the Title
Insurance Commitment the use restriction listed as item 3 to Schedule B to the
Title Insurance Commitment.

 

2.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons -Athens, Ltd.:

 

4.5(F) On or before the Closing Date, Seller shall provide the appropriate
written notice to Charter Communications, as required by the Service
Distribution Easement and Maintenance Agreement filed February 4, 2002, recorded
at Deed Book 2148, page 225.

 

3.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons-Columbia, S.C. is hereby added, Ltd.:

 

4.5(F)(aa) Through the Closing Date, Seller shall use reasonable commercial
efforts to:

 

(i) obtain and deliver to Buyer, in form reasonably acceptable to Buyer, an
estoppel from Indigo Associates, certifying to Seller, Buyer and Buyer’s
lender(s), among other things, that Seller is in compliance with that certain
Easement Grant recorded in Book 2780, page 252 and that all maintenance and
monetary obligations thereunder have been satisfied as of Closing;

 

(ii) provide written confirmation that the Property is currently in compliance
with the building restrictions identified in Item 47 of Schedule B - Section 2
of the Title Insurance Commitment, cause a “no violation of restrictions”
endorsement to be attached to Buyer’s Title Insurance Policy, and cause the
Title Company to add the standard endorsement that the policy insures
restrictions with respect to race, gender, disability, etc.;

 

6

--------------------------------------------------------------------------------


 

(iii) with respect to Alexander Road, a private drive: (aa) provide information,
in form reasonably acceptable to Buyer as to what other properties share such
drive, if any, and who is responsible for maintaining such drive, and (bb)
record an access easement, in form and substance reasonably satisfactory to
Buyer, giving Buyer and its successors and assigns the right to use the portions
of such drive not covered by the existing appurtenant access easement;

 

(iv) cause Items 10, 46 and 48(b) (easement described in Book 1247, page 12) of
Schedule B – Section 2 of the Title Insurance Commitment to be removed, as an
exception to coverage, from Buyer’s title insurance policy (these items do not
affect the Property according to the Survey);

 

(v) either (aa) obtain and deliver to Buyer, in form reasonably acceptable to
Buyer, written confirmation from the City of Cayce that the building
encroachments into waterline easement areas (Items 16 and 33 of Schedule B –
Section 2 of the Title Insurance Commitment) are acceptable to the City of
Cayce, or (bb) remove such encroachments; and

 

(vi) either (aa) obtain and deliver to Buyer, in form reasonably acceptable to
Buyer, written confirmation from the adjacent property owner(s) that the
University Commons sign encroachment is acceptable to such party(ies), or (bb)
remove such encroachment.

 

(bb)         Seller and Buyer shall use commercially reasonable efforts to
obtain the underlying documents listed as Items 11, 12 and 48(c) of Schedule B –
Section 2 of the Title Insurance Commitment, which shall be in form reasonably
acceptable to Buyer.  Notwithstanding any contrary provisions in any Agreement
of Sale, in the event said documents are not produced or are objectionable to
Buyer’s lender or impose a material financial obligation on Buyer, Buyer shall
have the right, exercisable by giving notice to Seller within five (5) Business
Days after receipt of such documents, to object, and Seller shall have a period
of five (5) Business Days to respond to such objection.  If Seller and Buyer are
unable to resolve such item(s) within five (5) Business Days thereafter, Buyer
may elect to terminate this Agreement, whereupon the Deposit shall be refunded
to Buyer within one (1) Business Day after such notice.

 

4.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons-Eugene, OR, Ltd.:

 

4.5(F)(aa) Through the Closing Date, Seller shall use commercially reasonable
efforts to:

 

(i) provide Buyer with an amendment to the easement referred to in Item 10 of
the Title Insurance Commitment confirming that the Eugene Water and Electric
Board waives its right to realign or relocate the easement, which shall be in
form reasonably acceptable to Buyer;

 

(ii) provide Buyer with confirmation that the agreement referred to in Item 13
of the Title Insurance Commitment has expired and cause the Title Insurance
Company to remove the item of record;

 

7

--------------------------------------------------------------------------------


 

(iii) provide Buyer with confirmation that the agreement referred to in Item 15
of the Title Insurance Commitment has been terminated and cause the Title
Insurance Company to remove the item of record; and

 

(iv) provide Buyer with confirmation that the agreement referred to in Item 16
of the Title Insurance Commitment has been terminated and cause the Title
Insurance Company to remove the item of record.

 

(bb)(i) As promptly as practicable, Seller shall provide Buyer with a copy of
the Settlement Agreement referred in Item 8 of the Title Insurance Commitment,
which shall be in form reasonably acceptable to Buyer.  Notwithstanding any
contrary provisions in any Agreement of Sale, in the event said Agreement is
objectionable to Buyer’s lender or impose a material financial obligation on
Buyer, Buyer shall have the right, exercisable by giving notice to Seller within
five (5) Business Days after receipt of such Agreement, to object, and Seller
shall have a period of five (5) Business Days to respond to such objection.  If
Seller and Buyer are unable to resolve such item(s) within five (5) Business
Days thereafter, Buyer may elect to terminate this Agreement, whereupon the
Deposit shall be refunded to Buyer within one (1) Business Day after such
notice.

 

(ii) As promptly as practicable, Seller shall provide Buyer with a copy of the
Planned Unit Development Agreement referred to in Item 7 of the Title Insurance
Commitment, which shall be in form reasonably acceptable to Buyer. 
Notwithstanding any contrary provisions in any Agreement of Sale, in the event
said Agreement is objectionable to Buyer’s lender or impose a material financial
obligation on Buyer, Buyer shall have the right, exercisable by giving notice to
Seller within five (5) Business Days after receipt of such Agreement, to object,
and Seller shall have a period of five (5) Business Days to respond to such
objection.  If Seller and Buyer are unable to resolve such item(s) within five
(5) Business Days thereafter, Buyer may elect to terminate this Agreement,
whereupon the Deposit shall be refunded to Buyer within one (1) Business Day
after such notice.

 

5.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons – Ohio, LTD:

 

4.5(F)(aa) Through the Closing Date, Seller shall use commercially reasonable
efforts to:

 

(i) obtain and deliver to Buyer, in form reasonably acceptable to Buyer, an
estoppel from the City of Oxford, certifying to Seller, Buyer and Buyer’s
lender(s), among other things, that Seller is in compliance with a certain
Development Agreement, all work has been completed in accordance with such
agreement and that there are no outstanding maintenance or monetary obligations
with respect to such agreement;

 

(ii) cause to be removed as an exception from the Title Insurance Commitment the
rights of the Eastern Shawnee Tribe of Oklahoma; and

 

8

--------------------------------------------------------------------------------


 

(iii) either (aa) obtain and deliver to Buyer, in form reasonably acceptable to
Buyer, written confirmation from the holder of water and utility easements that
the building encroachments into waterline and utility easement areas are
acceptable to such holders, or (bb) remove such encroachments.

 

6.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons-Starkville, Ltd.:

 

4.5(F) Through the Closing Date, Seller shall use commercially reasonable
efforts to:

 

(i)            cause items 10 and 11 of Schedule B – Section 2 of the Title
Insurance Commitment to be removed from Schedule B – Section 2 of the Title
Insurance Commitment;

 

(ii)           upon receipt of a revised Survey, cause any or all of items 7,
13, 14 and 15 of Schedule B – Section 2 of the Title Insurance Commitment to be
removed from Schedule B – Section 2 of the Title Insurance Commitment, to the
extent such easements do not affect the Property; and

 

(iii)          provide Buyer with information regarding the “prescriptive
easements” identified in items 8, 9 and 12 of Schedule B – Section 2 of the
Title Insurance Commitment and, if any of them are not in force and effect,
cause same to be removed from Schedule B – Section 2 of the Title Insurance
Commitment prior to Closing.

 

7.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons - Tuscaloosa, Ltd.:

 

4.5(F)(aa) Through the Closing Date, Seller shall use commercially reasonable
efforts to:

 

(i) with respect to the building and use restrictions in favor of University
Boulevard Neighborhood Associates (“UBNA”) identified in Item 11 of Schedule B –
Section 2 of the Title Insurance Commitment, either (aa) obtain and deliver to
Buyer, in form reasonably acceptable to Buyer, an estoppel from UBNA, or its
constituent entities if such association no longer exists, certifying to Seller,
Buyer and Buyer’s lender(s), among other things, that the Property is in
compliance with such agreement and all work has been completed in accordance
with such agreement and obtain and record an amendment to the agreement deleting
Section 2(h) of the agreement in its entirety, or (b) cause the Title Company to
provide affirmative insurance to Buyer and its lender, which insurance shall be
acceptable to such lender with respect to such agreement, including, without
limitation, Section 2(h) relating to the form of lease.  Seller shall provide
the Title Insurance Company with an affidavit substantially in the same form as
was provided in connection with title insurance for the neighboring condominium
property; and

 

(ii) obtain and deliver to Buyer, in form reasonably acceptable to Buyer, an
estoppel from the City of Tuscaloosa certifying to Seller, Buyer and Buyer’s
lender(s), among

 

9

--------------------------------------------------------------------------------


 

other things, that the Property is in compliance with Ordinance 3307, all work
has been completed in accordance with such ordinance and that there are no
outstanding obligations with respect to such ordinance.

(bb) Buyer and Seller shall use commercially reasonable efforts to obtain
documents described in Items 10 and 16-19 of Schedule B – Section 2 of the Title
Insurance Commitment.  Notwithstanding any contrary provisions in any Agreement
of Sale, in the event said documents are not produced or are objectionable to
Buyer’s lender or impose a material financial obligation on Buyer, Buyer shall
have the right, exercisable by giving notice to Seller within five (5) Business
Days after receipt of such documents, to object, and Seller shall have a period
of five (5) Business Days to respond to such objection.  If Seller and Buyer are
unable to resolve such item(s) within five (5) Business Days thereafter, Buyer
may elect to terminate this Agreement, whereupon the Deposit shall be refunded
to Buyer within one (1) Business Day after such notice.

 

8.             New section 4.5 (F) is hereby added to Agreement of Sale between
Buyer and University Commons- Urbana, IL. Ltd.:

 

4.5(F)(aa) On or before the Closing Date, Seller shall:

 

(i)            complete remediation of encroachment of dumpster pad into land
adjoining the northeast corner of the Property, to Buyer’s reasonable
satisfaction.

 

(bb)         Through the Closing Date, Seller will use commercially reasonable
efforts to:

 

(i)            provide to Buyer reasonable evidence of ownership of the chain
link fence that surrounds the Land.  If the fence is owned by Seller, then
Seller shall either (i) deliver to Buyer reasonable evidence (e.g., new easement
agreements) that all encroachments of such fence into property not owned by
Seller are permitted by the owners of such property, or (ii) relocate the
encroaching portions of the fence onto the Land;

 

(ii)           provide to Buyer, in form reasonably acceptable to Buyer, a
release of the easement in favor of Illinois Power Company (i.e. item 9 of
Schedule B of the Title Insurance Commitment); and

 

(iii)          provide from utility company consent to encroachment into
easement by Buildings 1335/1337 (as marked on Survey), in form reasonably
satisfactory to Buyer.

 

10

--------------------------------------------------------------------------------